Citation Nr: 1105050	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1995 with 
three years prior unverified active service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In an October 2007 decision, the Board granted service connection 
with respect to the Veteran's right knee disability and remanded 
the issue of service connection for a left knee disability for a 
medical opinion.  In July 2008 and April 2010, the Board remanded 
the issue again for an adequate medical opinion.  The record 
shows that a medical opinion was obtained in April 2010.  Thus, 
the Board finds that the remand directives have been 
substantially completed and, therefore, a new remand is not 
required to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), 
D'Aries v. Peake, 22 Vet. App. 97 (2008).

In December 2010, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(a) (2010).  The January 2011 opinion, 
provided by the Chief of Surgical Services and an orthopedic 
surgeon from the Federal Health Care Center, has been received 
and associated with the claims file.  

A hearing was held on July 19, 2007, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  The Veteran was also 
afforded a local hearing before a Decision Review Officer (DRO) 
on August 23, 2006.  The transcript of the hearing testimony is 
associated with the claims file.  


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that the most persuasive evidence of record relates 
the Veteran's left knee disability to his active military 
service.  


CONCLUSION OF LAW

A left knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for a 
left knee disability is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).  However, medical evidence of a 
current disability and nexus is not always required to establish 
service connection.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a left knee 
disability.  

The Veteran contends that his physical training during active 
service caused his current left knee disability.  The Veteran 
testified that he served for more than 20 years which involved 
jumping up and down from vehicles, engaging in physical 
exercises, and participating in long distance running.   

The service treatment records show that the Veteran was involved 
in long distance running.  The March 1987 record noted that the 
Veteran had clearance to re-enter a long distance running 
program.  The May 1995 separation examination report shows that 
the Veteran's lower extremities were clinically evaluated as 
abnormal.  On examination, there was minimal tenderness over the 
left Achilles tendon and the right quadriceps was mildly tender.  
There was a notation of effusion, synovitis of the knees, ankles.  
In the section entitled summary of defects and diagnoses, the 
examining physician noted a diagnosis of probable left Achilles 
tendonitis and right patella-femoral syndrome.  In the May 1995 
report of medical history, the Veteran checked yes as to having 
experienced cramps in his legs, but checked no as to having 
experienced a trick or locked knee.  

The post-service evidence of record shows that the Veteran 
initiated a claim for service connection for left leg pain 
shortly after separation from active service in 1995.  The 
Veteran was afforded a VA examination in September 1995 and 
stated that he was an avid runner who since December 1994 
developed insidious onset of bilateral low extremity pain.  The 
x-ray of the right knee dated in 1995 shows that there was no 
significant bone or joint abnormality of the knee.  

A June 2003 private treatment record noted that the Veteran had 
arthritis of both knees and had fairly severe crepitus over both 
knees consistent with osteoarthritis.  

In a July 2005 letter, Dr. D.R.L. stated that the Veteran 
suffered from osteoarthritis of both knees, right greater than 
left.  The Veteran had an x-ray dated July 1, 2005 showing mild 
three compartment osteoarthritis most pronounced in the medial 
joint compartments bilaterally.  The Veteran did have 
documentation on his exit physical dated May 24, 1995 of right 
patellofemoral syndrome.  It appears to be compatible with 
osteoarthritis prior to discharge.  

The Veteran was afforded a VA examination in April 2006.  The 
examiner noted that the Veteran had some knee problems in 
service, but the x-rays dated in 1995 were normal.  The examiner 
noted a diagnosis of arthritis of the knees.  The examiner opined 
that since the x-rays in 1995 were normal, he had developed 
arthritis and consequently more likely than not, the arthritis 
was a natural occurring phenomenon, not related to the things he 
had in the service.  However, the Board found that the 
examination was inadequate as the x-ray completed in 1995 
concerned the right knee, not the left knee.  Therefore, the 
examiner's opinion was based on an inaccurate factual predicate 
and is not probative to the issue of etiology.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may 
reject a medical opinion based on an inaccurate factual basis).  

The Veteran was afforded another VA examination in March 2008.  
The examiner stated that the Veteran's x-rays in 1995 were normal 
for any arthritis.  The examiner provided a diagnosis of 
osteoarthritis, left knee.  The examiner opined that it was not 
likely that the osteoarthritis of the left knee was related to 
the right knee, that it was a natural occurring phenomenon and 
has not been found until the last few years.  However, again, the 
Board found that the March 2008 VA examination report was 
inadequate as the x-ray completed in 1995 only documented 
findings with respect to the right knee, not the left knee.  
Therefore, the examiner's opinion is not probative to the issue 
of etiology.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)

The Veteran was afforded a VA examination in June 2009.  The 
examiner stated that the Veteran had a diagnosis of arthritis of 
the left knee.  The examiner stated that having reviewed the 
claims file and his old reports and the examination, it was not 
likely that the arthritis of the left knee was related to service 
or related to the right knee, but rather a naturally occurring 
phenomenon.  In an addendum to the report, the examiner stated 
that any aggravation from the right knee was speculative.  The 
Board again determined that the June 2009 VA examination report 
was not adequate as the examiner did not provide a rationale for 
the stated opinions.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

The Veteran was afforded a VA examination in April 2010.  The 
claims file was reviewed.  The Veteran had no evidence in the 
claims file of any injury in service and the Veteran did not 
recall any injury in service.  The Veteran had arthritis in the 
left knee.  An x-ray report in 2003 had noted arthritis in the 
left knee.  The examiner provided a final diagnosis of arthritis, 
left knee.  The examiner stated that having reviewed the record 
of his old examinations, this is less likely than not related to 
service because there was no injury in service.  It was also less 
likely than not related to the right knee, but more likely a 
natural occurring phenomenon.  Also, there was no evidence of any 
aggravation beyond normal progression of the left knee secondary 
to the right knee.  

In reviewing the most recent April 2010 VA examination report, 
the Board determined that further clarification was necessary as 
the VA examiner did not appear to consider the Veteran's lay 
statements regarding his long distance running during service and 
his documented in-service complaint of left leg pain.  Therefore, 
in December 2010, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(a) (2010).  The January 2011 opinion was 
signed by the Chief of Surgical Services, Dr. R.L.F. and by Dr. 
D.P., an orthopedic surgeon.  It was noted that there were 
multiple entries in the record documenting the amount of long 
distance running done by the Veteran while on active duty and 
continued after his retirement.  There were notes documenting 
twenty to thirty mile runs per week.  One note from March 5, 
1987, is a clearance to re-enter a long distance running program.  
The Veteran documented pain in his right knee joint and left leg 
in December of 1993.  Swollen and painful joints were documented 
in the SF93 of May 2, 1995.  It was noted that arthritic changes 
in the knees was a progressive problem and long distance runners 
were particularly susceptible to arthritis in the knees and hips 
as they age.  This is caused by repetitive stress and micro 
injury involved in the activity.  The physician stated that it 
was at least as likely as not that the Veteran's currently left 
knee disability was directly related to the activities while on 
active duty.  They may or may not have been manifest while on 
active duty.  It was at least as likely as not that the current 
left knee disability was causally related to the activity while 
on active service and it was at least as likely as not that the 
left knee disability was directly related to the right knee 
disability in that they likely arise from the same issue; years 
of long distance running and strenuous physical activity.  

Considering all the competent evidence of record, and giving the 
Veteran the benefit of the doubt, the Board finds that service 
connection for a left knee disability is warranted.  The service 
treatment records confirm that the Veteran was an avid runner and 
complained of joint pain and left leg pain during service.  The 
medical evidence of record dated in the 2000s show that the 
Veteran has now been diagnosed with arthritis of the left knee.  
With respect to a nexus, the Board finds that the January 2011 
VHA opinion is the most persuasive evidence with respect to the 
etiology of the Veteran's left knee disability.  The VA 
examination reports, all conducted by the same VA examiner, did 
not appear to consider the Veteran's contentions regarding long 
distance running and did not note that the Veteran complained of 
joint pain and left leg pain during his period of active service.  
In comparison, the January 2011 VHA opinion documented the 
Veteran's complaints and running during active service and 
provided a nexus opinion with sound reasoning.  Specifically, the 
VHA opinion noted that although the problems may not have been 
manifest during service, arthritis was a progressive problem and 
that long distance runners were particularly susceptible to 
arthritis in the knees as they age.  Therefore, the Board finds 
that the VHA opinion is persuasive and probative as to the 
etiology of the Veteran's left knee disability.  The Board also 
finds that the Veteran's statements and testimony concerning the 
onset and continuity of his left knee symptoms since service to 
be credible as he is competent to give evidence about what he 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  Moreover, his testimony is 
supported by the contemporaneous service and post-service 
treatment records.  Indeed, the service treatment records show 
that the Veteran complained of pain and engaged in long distance 
running.  In addition, the post-service evidence shows that the 
Veteran complained of pain in his left leg shortly after 
separation from active service.  Under these circumstances, the 
Board cannot conclude, given this evidence, that the 
preponderance of the evidence is against the claim.

Thus, in light of the foregoing, the Board finds that there is an 
approximate balance of positive and negative evidence in this 
case regarding the issue of whether the Veteran's left knee 
disability is a result of his service.  Accordingly, with 
resolution of all doubt in the Veteran's favor, entitlement to 
service connection for a left knee disability is granted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a left knee disability is 
granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


